Citation Nr: 0121972	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-41 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer and 
lung cancer due to occupational exposure to ionizing and non-
ionizing radiation in service.


REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1952 to June 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for cancer 
as a result of radiation exposure.  (The appellant, at that 
point, had claimed service connection for prostate cancer).  
Following the appellant's testimony before the RO in January 
1997, the claim was amended to include service connection for 
lung cancer as a result of radiation exposure.  The appellant 
continues to disagree with the denial of both these claims.

By decision dated on September 4, 1998, the Board denied the 
appellant's claim for entitlement to service connection for 
prostate cancer and lung cancer due to occupational exposure 
to ionizing and non-ionizing radiation in service.  The 
appellant subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court).  On September 24, 1998, VA amended 
the regulatory provisions pertaining to ionizing radiation 
claims by adding prostate cancer to the list of radiogenic 
diseases under 38 C.F.R. § 3.311.  See 63 Fed. Reg. 50993 
(Sept. 24, 1998).  In June 1999, the Court granted the 
Secretary's motion to remand this case for consideration of 
regulatory amendments to 38 C.F.R. § 3.311.  On 
reconsideration, the Board denied the claims as not well 
grounded in a decision dated on January 24, 2000.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well grounded claim and redefines the 
obligations of VA with respect to the duty to assist and 
provide notice.  These changes are applicable to the claims 
on appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In February 2001, the Court granted 
the Secretary's motion to remand this case for consideration 
of the VCAA. 

The Board notes that, according to correspondence dated in 
July 1997, the appellant is also claiming service connection 
for tumors of the body and a deteriorating bone condition due 
to occupational exposure to ionizing and non-ionizing 
radiation in service.  Additionally, in a Form 21-4138 filing 
in August 1997, he raised the issue of service connection for 
cancer as secondary to tobacco use during service.  These 
issues are referred to the RO for appropriate action.


REMAND

As noted in the Introduction, there has been a significant 
change in the law during the pendency of this appeal.  The 
provisions of the VCAA eliminate the concept of a well 
grounded claim and redefine the obligations of VA with 
respect to the duty to assist and provide notice.  These 
changes are applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The appellant contends that his prostate and lung cancers 
stem from his exposure to ionizing and non-ionizing radiation 
as a radar repairman in service.  In support of his claim, he 
has submitted treatise articles which state that radar 
emissions and electromagnetic field waves (EMF) are forms of 
non-ionizing radiation.  These articles suggest a possible, 
but statistically weak, correlation between EMF exposure and 
increased risk of cancer to the internal organs.  He also 
claims to have handled radioactive components from the 
AN/FPS-3, AN/FPS-4 and AN/TPS-1D radar stations.  He 
specifically recalls that components of these radar stations, 
such as the "TR" switch, were labeled as radioactive 
materials.  He states that he was exposed to gas leaks 
emanating from the "TR" switches.  

The appellant's service medical records and service personnel 
records do not document any exposure to ionizing or non-
ionizing radiation.  A Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141) was not maintained on his 
behalf.  See generally 38 C.F.R. § 3.311(a)(2)(iii) (2000).  
However, upon re-review of the record, the Board is of the 
opinion that his recollections of handling materials labeled 
radioactive is sufficient to warrant a dose estimate from the 
Under Secretary for Health under 38 C.F.R. 
§ 3.311(a)(2)(iii).  In light of the liberalizing provisions 
of the VCAA, the Board also requests the RO to obtain opinion 
from an appropriate expert regarding the appellant's probable 
dose exposure to non-ionizing radiation in service.  See 
38 U.S.C.A. § 5107A(g) (West Supp. 2001) (VA is not precluded 
from providing any assistance deemed necessary to 
substantiate a claim).  On remand, the RO should also 
consider whether any additional development is warranted 
under the VCAA.

Following the completion of the above, the RO should review 
the dose estimate provided by the Under Secretary for Health 
and determine whether any additional development of the 
ionizing radiation claims is required under 38 C.F.R. 
§ 3.311(b).  As the treatise information suggests a possible 
statistical association between an increased risk of cancer 
and exposure to non-ionizing radiation, the Board is of the 
opinion that the appellant should be given a VA specialty 
examination, with benefit of review of the claims folder, for 
the purpose of determining the relationship, if any, between 
his prostate and lung cancers and his exposure to non-
ionizing radiation.  See 38 U.S.C.A. § 5107A(d)(2) (West 
Supp. 2001) (VA has authority to seek medical opinion where 
the lay and medical evidence establishes the existence of a 
current disability and indicates that the disability "may be 
associated" with active service). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the appellant's 
VA clinical treatment records, inpatient 
and outpatient, dated since September 
1995.

2.  The RO should forward the appellant's 
claims folder to the Under Secretary for 
Health for preparation of an estimate of 
his probable dose exposure to ionizing 
radiation in service. 

3.  The RO should obtain opinion 
regarding the appellant's probable dose 
exposure to non-ionizing radiation in 
service from an appropriate expert.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) are fully complied with and 
satisfied.

5.  Thereafter, the RO should consider 
whether the ionizing radiation claims 
require any additional development under 
38 C.F.R. § 3.311(b).

6.  The RO should also provide the 
appellant with an appropriate VA 
specialty examination for the purpose of 
determining the relationship, if any, 
between his prostate and lung cancers and 
his exposure to non-ionizing radiation.  
The examiner should review the contents 
of the claims folder and obtain relevant 
history from the appellant.  Following 
the examination, the examiner should 
express opinions on the following 
questions: 
(1) Is it at least as likely as not 
that the appellant's prostate cancer 
was caused by his exposure to non-
ionizing radiation in service; and 

(2) Is it at least as likely as not 
that the appellant's lung cancer was 
caused by his exposure to non-ionizing 
radiation in service?  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review at some point before 
the examination report/medical opinion is 
issued.

If the appellant fails to report for the 
examination, the examiner should render 
an opinion based solely on a review of 
the claims folder.

7.  Thereafter, the RO should 
readjudicate the cancer claims.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




